

EXHIBIT 10.24


ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS    ASSIGNMENT AND ASSUMPTION AGREEMENT (this


“Agreement”) dated as of April 25, 2016 by and between Mariposa Capital, LLC, a
Delaware limited liability company (the “Assignor”), and Mariposa Associates,
LLC, a Delaware limited liability company (the “Assignee”).


WHEREAS, this Agreement relates to the Advisory Service Agreement, dated as of
December 13, 2015 (the “Advisory Agreement”), between the Assignor and Newell


Rubbermaid Inc., a Delaware corporation (“Newell”), pursuant to which Assignor
has been retained by Newell to provide certain advisory services to Newell as
set forth in the Advisory Agreement;


WHEREAS, Section 9 of the Advisory Agreement permits Assignor to assign the
Advisory Agreement and the rights, duties and obligation thereunder to an
affiliate of Advisor;


WHEREAS, the Assignee is an affiliate of Assignor; and


WHEREAS, the Assignor desires to assign to the Assignee the Advisory Agreement
and all of the rights, duties and obligation of the Assignor thereunder, and the
Assignee desires to accept assignment of the Advisory Agreement and such rights
and assume the corresponding duties and obligations from the Assignor on such
terms.


NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:


1. Defined Terms. Capitalized terms used herein without definition shall have
the respective meanings given such terms in the Advisory Agreement,


2. Assignment and Assumption. The Assignor hereby assigns to the Assignee the
Advisory Agreement and all of the rights, duties and obligations of the Assignor
thereunder, including, but not limited to, the right to receive the Management
Fee, and the Assignee hereby accepts such assignment from the Assignor and
assumes all of the duties and obligations of the Assignor under the Advisory
Agreement, including, but not limited to, the obligation to provide the
Services. Upon the execution and delivery hereof by the Assignor and the
Assignee, (i) the Assignee shall, as of the date hereof, succeed to the rights
and be obligated to perform the obligations of the Assignor under the Advisory
Agreement, (ii) the Assignor shall be released from its duties and obligations
under the Advisory Agreement and (iii) for purposes of the Advisory


Agreement, all references to the “Advisor” shall mean Mariposa Associates, LLC.
The assignment provided for herein shall be without recourse to the Assignor.


3. Assignment; Successors and Assigns. Any future transfers and assignments of
the Advisory Agreement and the rights, duties and obligations thereunder are
subject to the transfer and assignment provisions of the Advisory Agreement.
This Agreement shall inure to the benefit of, and be binding upon, the permitted
successors and assigns of the parties hereto.


420378v1



--------------------------------------------------------------------------------







4. Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware, without regard to its
conflicts or choice of law provisions.


5. Further Assurances. The parties agree to take such further action and to
deliver or cause to be delivered any additional agreements or instruments as any
of them may reasonably request for the purpose of carrying out this Agreement
and the agreements and transactions contemplated hereby.


6. Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original, and both of which together shall constitute one and the
same document. Any counterpart may be executed by PDF or facsimile signature and
such PDF or facsimile signature shall be deemed an original.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers effective as of the date first above
written.






Assignor:    Assignee:


MARIPOSA CAPITAL, LLC    MARIPOSA ASSOCIATES, LLC




[a1024420378v1assignme_image1.jpg]
[a1024420378v1assignme_image2.jpg]By:________________________    By:________________________
Desiree DeStefano    Martin E. Franklin
CFO    Manager




